— Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered August 11, 2003. The judgment convicted defendant, upon a jury verdict, of criminal possession of a forged instrument in the second degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of two counts of criminal possession of a forged instrument in the second degree (Penal Law § 170.25). Contrary to the contention of defendant, the conviction is supported by legally sufficient evidence and the verdict is not against the weight of the evidence (see People v Colon, 306 AD2d 213, 214 [2003], lv denied 1 NY3d 539 [2003]; People v Washington, 299 AD2d 286, 286-287 [2002], lv denied 100 NY2d 543 [2003]; see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Finally, the sentence is not unduly harsh or severe. Present — Pigott, Jr., P.J., Hurlbutt, Gorski, Martoche and Lawton, JJ.